Appellate Case: 20-4119        Document: 010110727021     Date Filed: 08/19/2022     Page: 1
                                                                                    FILED
                                                                        United States Court of Appeals
                          UNITED STATES COURT OF APPEALS                        Tenth Circuit

                                FOR THE TENTH CIRCUIT                          August 19, 2022
                            _________________________________
                                                                            Christopher M. Wolpert
                                                                                Clerk of Court
  UNITED STATES OF AMERICA,

           Plaintiff - Appellee,

  v.                                                           No. 20-4119
                                                     (D.C. Nos. 2:20-CV-00464-TC &
  PAUL ANDREW MEMMOTT,                                    2:08-CR-00856-TC-1)
                                                                 (D. Utah)
           Defendant - Appellant.
                          _________________________________

                                ORDER AND JUDGMENT*
                            _________________________________

 Before TYMKOVICH, Chief Judge, SEYMOUR and EBEL, Circuit Judges.
                  _________________________________

        More than a year after his conviction, Defendant Paul Memmott filed a motion

 under 28 U.S.C. § 2255 seeking post-conviction relief from his sentence by arguing that

 his incarceration under § 3583(k) is unconstitutional. The district court denied his motion

 because it was untimely under 28 U.S.C. § 2255(f). The district court further denied

 Memmott’s request for a Certificate of Appealability (COA) under 28 U.S.C. § 2253 to

 pursue this appeal. Memmott now seeks a COA from this court and argues that the

 district court erred in denying his petition. We deny Memmott a COA and dismiss this

 appeal.



        *
          This order and judgment is not binding precedent, except under the doctrines
 of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
 its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 20-4119    Document: 010110727021        Date Filed: 08/19/2022     Page: 2



                          I.     FACTUAL BACKGROUND

       In 2009, Memmott pleaded guilty to possession of child pornography. He was

 sentenced to a forty-three-month term of imprisonment and a sixty-month term of

 supervised release. Consistent with 18 U.S.C. § 3583(d), the sentencing court

 ordered him to register as a sex offender under the Sex Offender Registration and

 Notification Act (SORNA) upon his release from prison. After release, Memmott

 violated the terms of his supervised release and was sentenced to an additional

 seven-month term of imprisonment to be followed by an extended ten-year term of

 supervised release. On his second release, the United States accused Memmott of

 possessing child pornography along with other noncriminal supervised release

 violations. As a registered sex offender, he faced punishment under 18 U.S.C.

 § 3583(k) for violating his supervised release if the district court found by a

 preponderance of the evidence that Memmott possessed child pornography. Section

 3583(k) provided a sentencing range of at least five years up to life in prison.

 Memmott cut a deal with prosecutors in 2014 whereby he admitted to the possession

 of child pornography in exchange for a ten-year sentence and the guarantee that the

 government would not pursue new criminal charges.

       In 2019, the Supreme Court in United States v. Haymond ruled that 18 U.S.C.

 § 3583(k) violated a defendant’s Sixth Amendment jury trial right and Fifth

 Amendment right to due process by authorizing a new mandatory minimum prison

 sentence for a supervised release violation based on a judge’s fact-finding by a

 preponderance of the evidence. 139 S. Ct. 2369 (2019). Within a year of Haymond,

                                             2
Appellate Case: 20-4119      Document: 010110727021         Date Filed: 08/19/2022      Page: 3



 Memmott filed a motion under 28 U.S.C. § 2255 seeking post-conviction relief from

 his sentence. The district court found that Haymond announced a procedural rule

 that could not apply retroactively, and as a result, his motion was untimely under 28

 U.S.C. § 2255(f) as it was filed more than one year after the date on which his

 judgment became final. Memmott sought a Certificate of Appealability (COA), but

 the district court denied his application.

        Memmott now seeks a COA from this Court under 28 U.S.C. § 2253(c)(2). If

 granted, Memmott contends that the district court erred in holding his motion

 untimely and that Haymond did not apply retroactively.


                                    II.    DISCUSSION

        Because the district court denied COA below, Memmott seeks a COA from this

 court now. We may not reach the merits of this case without first granting Memmott

 COA. Gonzalez v. Thaler, 565 U.S. 134, 142 (2012). Under 28 U.S.C. § 2253(c)(2), we

 may grant a COA “only if the applicant has made a substantial showing of the denial of a

 constitutional right.” Id. at 140. Because the district court disposed of Memmott’s

 § 2255 motion on a procedural basis—untimeliness—without addressing the merits of his

 constitutional claims, Memmott must “show[], at least, that jurists of reason would find it

 debatable whether the petition states a valid claim of the denial of a constitutional right




                                               3
Appellate Case: 20-4119     Document: 010110727021          Date Filed: 08/19/2022     Page: 4



 and that jurists of reason would find it debatable whether the district court was correct in

 its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).

        The district court found jurists of reason could not disagree that Memmott’s

 motion was untimely under 28 U.S.C. § 2255(f) because he filed it five years after

 final judgment. 28 U.S.C. § 2255(f)(1) requires that a motion for post-conviction

 relief be filed within one year of the date on which the judgment becomes final. If

 the motion is based on a newly recognized right, however, a litigant can present it to

 the court within one year of “the date on which the right asserted was initially

 recognized by the Supreme Court, if that right has been newly recognized by the

 Supreme Court and made retroactively applicable to cases on collateral review.” 28

 U.S.C. § 2255(f)(3). Memmott argues that his motion is timely under § 2255(f)(3)

 because his motion is based on newly recognized rights made retroactive by the

 Supreme Court in Haymond and he filed his § 2255 motion within one year of that

 case. The district court found that § 2255(f)(3) was inapplicable because Haymond

 announced a procedural rule that does not apply retrospectively.

        In Haymond, a registered sex offender who was previously convicted of

 possessing child pornography was found with what appeared to be child pornography

 while on supervised release. 139 S. Ct. 2369 at 2374. When the government sought

 to revoke Haymond’s supervised release, § 3583(k) required that the district judge

 impose a mandatory minimum five years of additional imprisonment if the judge

 found that Haymond had committed an enumerated crime. Finding by a

 preponderance of the evidence that Haymond had committed such a crime, the

                                               4
Appellate Case: 20-4119     Document: 010110727021        Date Filed: 08/19/2022       Page: 5



 district court imposed the mandatory five-year minimum sentence. Id. at 2375. If

 not for § 3583(k), Haymond would have faced between zero and two years in

 additional imprisonment under § 3583(e)(3). Id. Haymond appealed to this Court,

 and we reversed, holding that “§ 3583(k) is unconstitutional because it changes the

 mandatory sentencing range to which a defendant may be subjected, based on facts

 found by a judge, not by a jury, and because it punishes defendants for subsequent

 conduct rather than for the original crime of conviction.” United States v. Haymond,

 869 F.3d 1153, 1156, 1160 (10th Cir. 2017), vacated and remanded, Haymond, 139

 S. Ct. at 2385.

        On appeal to the Supreme Court, a divided Court relied on the Apprendi v.

 New Jersey, 530 U.S. 466 (2000) line of cases and agreed that § 3583(k) violated

 Haymond’s constitutional right to a jury trial. Haymond, 139 S. Ct. at 2380. A four-

 justice plurality concluded that the imposition of a five-year mandatory minimum

 sentence based on judge found facts violated the Sixth Amendment. Id. Concerned

 that the plurality may be attempting to “transplant the Apprendi line of cases to the

 supervised-release context,” Justice Breyer concurred in the judgment on narrower

 grounds. Id. at 2385 (Breyer, J., concurring in the judgment). Justice Breyer agreed

 that § 3583(k) violated Haymond’s Sixth Amendment rights based on three specific

 features of the statute:

                First, § 3583(k) applies only when a defendant commits a discrete
        set of federal criminal offenses specified in the statute. Second, § 3583(k)
        takes away the judge’s discretion to decide whether violation of a
        condition of supervised release should result in imprisonment and for how
        long. Third, § 3583(k) limits the judge’s discretion in a particular

                                             5
Appellate Case: 20-4119    Document: 010110727021        Date Filed: 08/19/2022    Page: 6



       manner: by imposing a mandatory minimum term of imprisonment of
       “not less than 5 years” upon a judge’s finding that a defendant has
       “commit[ted] any” listed “criminal offense.”

 Id. at 2386 (quoting § 3583(k)). Justice Breyer found these features made § 3583(k)

 appear more like a new criminal prosecution, which requires a jury to find the facts to

 support a mandatory minimum sentence under Alleyne v. United States, 570 U.S. 99,

 103 (2013). Id. As Justice Breyer’s opinion presents the narrowest grounds to

 support the judgment, we conclude that Justice Breyer’s concurrence represents the

 opinion of the Court. See Marks v. United States, 430 U.S. 188, 193 (1977) (holding

 that in fragmented Supreme Court decisions where no rationale achieves a majority,

 the holding of the Court is “that position taken by those Members who concurred in

 the judgments on the narrowest grounds.”); United States v. Henderson, 998 F.3d

 1071, 1076 (9th Cir. 2021), cert. denied, 142 S. Ct. 810 (2022) (“Justice Breyer’s

 separate concurrence in the judgment [in Haymond] is . . . controlling.”).

       The Supreme Court in Haymond declined to rule on whether the offending

 provisions of § 3583(k) were void or whether a jury could be empaneled to find the

 facts that would warrant a mandatory minimum five-yar prison sentence to avoid the

 constitutional issues. 139 S. Ct. at 2385 (plurality opinion) (“We decline to tangle

 with the parties’ competing remedial arguments today.”); id. at 2385 (Breyer, J.,

 concurring in the judgement) (agreeing). On remand, this Court also declined to

 make findings as to the remedy and instead dismissed the appeal as moot. United

 States v. Haymond, 935 F.3d 1059, 1064 (10th Cir. 2019). Therefore, it is still an

 open question as to whether § 3583(k)’s mandatory minimum provision should be

                                            6
Appellate Case: 20-4119     Document: 010110727021       Date Filed: 08/19/2022     Page: 7



 invalidated for violating the Fifth and Sixth Amendments or whether the statute can

 be salvaged by allowing a jury to be empaneled to find the facts beyond a reasonable

 doubt.

          In determining whether Haymond announced a rule that applies retrospectively

 we rely on the framework established in Teague v. Lane, 489 U.S. 288 (1989).

 Teague generally provides that new constitutional rules apply prospectively only.

 Whorton v. Bockting, 549 U.S. 406, 416 (2007). A new constitutional rule applies

 retroactively only if it is substantive or a watershed rule of criminal procedure.1 Id.

 Here, it is undisputed that Haymond did not announce a watershed rule of criminal

 procedure. See United States v. Chang Hong, 671 F.3d 1147, 1157 (10th Cir. 2011),

 as amended (Sept. 1, 2011) (“To surmount this ‘watershed’ requirement, a new rule

 (1) ‘must be necessary to prevent an impermissibly large risk of an inaccurate

 conviction,’ and (2) ‘must alter our understanding of the bedrock procedural elements

 essential to the fairness of a proceeding.’” (citing Whorton, 549 U.S. 406, 418,

 (2007))). A substantive rule is one that “alters the range of conduct or the class of

 persons that the law punishes.” Id. “By contrast, a procedural rule regulate[s] only

 the manner of determining the defendant’s culpability.” Id. (internal quotation and

 internal emphasis omitted).




          1
         It is undisputed here that Haymond announced a “new” rule as the rule was
 not dictated by precedent at the time of Memmott’s conviction. See Teague, 489 U.S.
 at 301, 109 S. Ct. 1060 (“[A] case announces a new rule if the result was not dictated
 by precedent existing at the time the defendant's conviction became final”).
                                             7
Appellate Case: 20-4119    Document: 010110727021       Date Filed: 08/19/2022     Page: 8



       The district court relied on this Court’s unpublished opinion in United States

 v. Salazar, 784 F. App’x 579, 583 (10th Cir. 2019) (unpublished), cert. denied, 140 S.

 Ct. 1232 (2020), in determining that Haymond announced a procedural rule that

 applied only prospectively. In Salazar, we reasoned that “Haymond does not ‘alter[ ]

 the range of conduct or the class of persons that the law punishes’—possessing child

 pornography is still a crime after Haymond.” Id. Instead, Haymond merely

 “regulated . . . the manner of determining the defendant’s culpability” by allocating

 decision-making authority for culpability under § 3583(k) from judge to jury. Id.

 We agree with our prior opinion from Salazar and conclude that Haymond announced

 a procedural rule that only effects the manner of determining a defendant’s

 culpability. “Rules that allocate decisionmaking authority in this fashion are

 prototypical procedural rules.” Schriro v. Summerlin, 542 U.S. 348, 353, (2004).

 The function of the rule in Haymond is to prevent judges from finding the facts

 necessary to support the mandatory minimum under § 3583(k) by a ponderance of the

 evidence. Thus, Haymond does not apply retroactively. Memmott’s § 2255 motion

 is therefore untimely under 28 U.S.C. § 2255(f) as he cannot rely on § 2255(f)(3).

 Because we conclude that no reasonable jurist would disagree with this outcome, we

 deny Memmott’s COA.




                                            8
Appellate Case: 20-4119   Document: 010110727021    Date Filed: 08/19/2022   Page: 9



                                 CONCLUSION


        For the reasons set about above, we DENY Memmott a COA and DISMISS the
 appeal.

                                        Entered for the Court


                                        David M. Ebel
                                        Circuit Judge




                                        9